Citation Nr: 1221292	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-09 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  

2.  Entitlement to an initial compensable rating for erectile dysfunction.  

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.  

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, in which the RO, in pertinent part, denied service connection for hypertension.  The RO also granted service connection and assigned an initial noncompensable (0 percent) rating for erectile dysfunction, effective September 28, 2007, and continued 10 percent ratings for peripheral neuropathy of the right and left upper extremities.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for erectile dysfunction, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board notes that the claims file reflects that the Veteran was previously represented by AMVETS (as reflected in a January 2002 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In September 2007, the Veteran filed a VA Form 21-22, appointing Disabled American Veterans as his representative.  The Board recognizes the change in representation.

In his March 2009 VA Form 9 (substantive appeal), the Veteran asserted that he had a heart blockage, and reported that he had been treated by Dr. K.  A November 2010 deferred rating decision reflects that the Veteran's treatment records indicated a diagnosis of coronary artery disease and the Veteran served in Vietnam.  It was asked that a claim for service connection for coronary artery disease due to exposure to Agent Orange be developed.  Additionally, in his May 2012 Informal Hearing Presentation (IHP), the Veteran's representative indicated that the Veteran had two conditions that were associated with his diabetes mellitus, but were considered noncompensable, erectile dysfunction and retinopathy.  He noted that noncompensable disabilities are one of the criteria for an increased rating for diabetes.  Thus, the May 2012 IHP raises a claim for an increased rating for service-connected diabetes mellitus.  

The issues of entitlement to service connection for coronary artery disease, to include as due to Agent Orange exposure, and entitlement to an increased rating for service-connected diabetes mellitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The Board's decision addressing the claim for an initial compensable rating for erectile dysfunction is set forth below.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.  

2.  The Veteran's erectile dysfunction is not manifested by a penile deformity.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected erectile dysfunction are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file and Virtual VA e-folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.


The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for service connection for erectile dysfunction was received in September 2007.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in February 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and the RO issued the June 2008 rating decision.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.  Notice as to these matters was provided in the February 2008 letter.  

The Board notes that the claim for a higher initial rating for erectile dysfunction is a downstream issue, which was initiated by a notice of disagreement (NOD).  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional notice in this case.  

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His Social Security Administration (SSA) and private treatment records have been obtained and associated with his claims file.  The Veteran was also provided with a VA examination to assess the current nature of his erectile dysfunction in March 2008.  

The Board acknowledges that, in his June 2008 NOD, the Veteran reported that he had gone to a doctor in Fort Wayne, Indiana, who had agreed to help with his erectile dysfunction claim.  A June 2009 treatment record reflects that the Veteran had erectile dysfunction and saw Dr. C.S. in January 2008 with an implant in January 2009.  The Board notes that, in April 2009, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs (VA), in which he reported that he received treatment for erectile dysfunction from Dr. C.S. in Fort Wayne, Indiana.  In May 2009, the RO advised the Veteran that his VA Form 21-4142 did not indicate the period he was treated by Dr. C.S.  He was asked to complete and return the form so that his records could be requested.  In June 2009, the Veteran resubmitted his VA Form 21-4142, in which he reported that he had received treatment for erectile dysfunction from Dr. C.S. in March 2009.  These records were requested by the RO.  Records of treatment from Dr. C.S., dated from January to June 2009 were subsequently associated with the claims file.  

While the Veteran's June 2008 NOD and the June 2009 private treatment record indicate that the Veteran received earlier treatment from Dr. C.S., specifically, in January 2008, VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Notably, in his VA Form 21-4142, the Veteran reported treatment in March 2009.  The Veteran has not submitted a release to enable VA to obtain earlier treatment records from Dr. C.S.  In any event, the Board highlights that the Veteran was afforded a VA genitourinary examination to evaluate his erectile dysfunction in March 2008.  The Board finds that the evidence of record is adequate to evaluate the Veteran's erectile dysfunction pursuant to the pertinent rating criteria, and that no further action in regard to obtaining earlier treatment records from Dr. C.S. is warranted.  

The Board also notes that, as will be addressed in the remand below, the record suggests the possibility that there may be private treatment records dated prior to October 2005 which have not been associated with the claims file.  While such records are potentially pertinent to the claim for service connection for hypertension, to include as secondary to diabetes mellitus, they are not pertinent to the claim for a higher initial rating for erectile dysfunction (for which service connection was granted effective September 28, 2007).  Indeed, the Veteran has not identified any physicians who have treated him for erectile dysfunction since the effective date of the grant of service connection other than Dr. C.S.  Thus, a remand to obtain additional private treatment records would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.


Factual Background and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

In the June 2008 rating decision, the RO granted service connection and assigned an initial noncompensable (0 percent) rating for erectile dysfunction, effective September 28, 2007, pursuant to Diagnostic Code 7522.  The Veteran was also granted special monthly compensation based on loss of use of a creative organ, due to erectile dysfunction, effective September 28, 2007.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

Diagnostic Code 7522 provides a 20 percent rating for a deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  

The Veteran was afforded a VA examination to evaluate his erectile dysfunction in March 2008.  He gave a history of beginning to have some difficulty with erections five years earlier, with significant symptoms beginning approximately two years earlier.  He reported that, when he had an erection, it deviated to the right and was not firm enough for vaginal penetration.  He denied any problems with renal dysfunction, urinary flow, or symptoms of incontinence.  The Veteran reported that he had tried injections, urethral suppositories, and oral medications for his erectile dysfunction, and was currently in the process of being evaluated for a penile pump.  Examination revealed normal genitalia with normal testicular size and no evidence of penile deformity or other abnormalities.  The diagnosis was erectile dysfunction.  

In his June 2008 NOD, the Veteran reported that he could not have sexual relations with his wife.    

In January 2009, the Veteran underwent a multicomponent penile implant for organic erectile dysfunction.  The surgery report reflects that the device was inflated and deflated and the Veteran's private urologist, Dr. C.S., was "thrilled with the appearance."  The Veteran was seen in follow-up by Dr. C.S. in June 2009.  Dr. C.S. noted that the Veteran was status-post implant, which looked great and pumped up nicely.  The Veteran indicated that his only disappointment was that he would like it longer, but he had no other complaints or problems.  

A June 2009 private treatment record includes a notation, made on review of systems, that the Veteran had erectile dysfunction.  The nurse practitioner noted that the Veteran had a small lump on the side of his penis and "bending" with erections.  She noted that he had seen Dr. C.S. in January 2008 and had an implant in January 2009.  The pertinent impression was Peyronie disease, and the nurse practitioner again noted that a pump had been placed by Dr. C.S. in January 2009.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that assignment of an initial compensable rating for erectile dysfunction is not warranted.  

In this regard, the evidence of record simply does not demonstrate that the Veteran has a penile deformity, as required for a 20 percent rating pursuant to Diagnostic Code 7522.  In reaching this conclusion, the Board has carefully considered the Veteran's report, made during VA examination in March 2008, that he experienced deviation of his penis to the right during an erection.  Additionally, private treatment records dated in March and June 2009 include findings of Peyronie disease, and indicate that a pump was placed by Dr. C.S. in January 2009.  On review of systems in June 2009, the nurse practitioner noted that the Veteran had a small lump on the side of his penis and "bending" with erection, but had been evaluated by Dr. C.S. and had an implant placed.  Peyronie disease is defined as a disease in which plaques or strands of dense fibrous tissue surrounding the corpus cavernosum of the penis cause penile bending and pain on erection.  See STEDMAN'S MEDICAL DICTIONARY (27TH Ed. 2000) at 519.  

Of note, the March 2008 VA examiner considered the Veteran's report of deviation of his penis to the right during an erection, yet found that there was no evidence of penile deformity or other abnormality.  Additionally, despite the findings of Peyronie disease in the private treatment records, Dr. C.S. reported in June 2009 that the Veteran's implant looked great and pumped up nicely.  While the June 2009 treatment record from the nurse practitioner is dated just over two weeks after the Veteran's most recent evaluation by Dr. C.S., her statement that the Veteran "had" a small lump on the side of his penis and "bending" with erection does not necessarily indicate that such was found on examination; rather, she appears to be recording the history of symptoms which were addressed by the implant placed in January 2009.  Indeed no physical examination findings regarding the genitourinary system are noted.  Thus, despite the Veteran's March 2008 description of a deviation of the penis to the right when erect, the pertinent medical evidence of record is against the finding of a penile deformity.  Thus, an initial compensable rating pursuant to Diagnostic Code 7522 is not warranted.  

Moreover, no other diagnostic code provides a basis for assignment of an initial compensable rating for the Veteran's erectile dysfunction.  In this regard, it is neither contended nor shown that the Veteran's service-connected erectile dysfunction involves removal of the glans or atrophy or removal of the testis.  As such, consideration of the disability under Diagnostic Codes 7521, 7523, and 7524 is not warranted.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7521, 7523, 7524.    

The Board has also considered whether the Veteran's erectile dysfunction presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the Veteran is in receipt of special monthly compensation for loss of use of a creative organ and the rating schedule provides for additional or more severe symptoms than currently shown by the evidence.  Moreover, the evidence does not demonstrate other related factors; rather, the Veteran himself reported on VA examination in March 2008 that his erectile dysfunction did not affect his activities of daily living or his usual occupation.  Significantly, on VA peripheral nerves examination in October 2009, the Veteran reported that he was not employed because of his back condition.  In light of the foregoing, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular rating, along with the special monthly compensation award, is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

An initial compensable rating for erectile dysfunction is denied.  


REMAND

The Board's review of the record reveals that further action on the claims remaining on appeal is warranted.  

As regards the claim for service connection, in his May 2012 IHP, the Veteran's representative referred to medical literature which tended to link the development of hypertension with herbicide exposure through the same mechanism which resulted in diabetes.  The Veteran's representative included citation to this article.  The Board notes that the record reflects that the Veteran served in Vietnam during the Vietnam era.  He is, therefore, presumed to have been exposed to herbicides, to include Agent Orange, during service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

The medical literature cited by the Veteran's representative in the May 2012 IHP is insufficient to establish a nexus between the Veteran's current hypertension and service, because such literature refers to hypertension generally, rather than the Veteran's specific condition.  This article, therefore, is simply too speculative to grant service connection.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).  Nevertheless, while insufficient to establish a nexus between the Veteran's current hypertension and service, the cited article does "indicate" that there "may" be a nexus.  Accordingly, a VA examination to obtain a medical nexus opinion regarding the Veteran's claimed hypertension is warranted.  See McLendon, 20 Vet. App. at 83.

As regards his peripheral neuropathy of the upper extremities, the Board notes that each disability is currently rated 10 percent disabling pursuant to Diagnostic Code 8615.  Diagnostic Code 8615 provides ratings of 10, 30, and 50 percent for incomplete paralysis of the median nerve of the major extremity which is mild, moderate, or severe, respectively.  Ratings of 10, 20, and 40 percent are warranted for incomplete paralysis of the median nerve of the minor extremity which is mild, moderate, or severe, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8615.  

The Veteran was most recently afforded a VA examination to evaluate his peripheral neuropathy in October 2009.  He described numbness in the bilateral hands, worst in the ring and little fingers, bilaterally.  On examination, muscle function and strength was 5/5 in all extremities.  Sensation to vibration, pain, light touch, and position was normal in each of the upper extremities.  Reflexes were 2+ bilaterally and there was no muscle atrophy, abnormal muscle tone or bulk, tremors, tics, or abnormal movements, and no joint function was affected by the nerve disorder.  

The Veteran underwent EMG testing in conjunction with the VA examination.  The physician who performed the EMG testing noted that physical examination revealed right more than left median nerve sensory and motor deficits, with decreased reflexes at the biceps.  The conclusion following EMG testing was an abnormal study, with evidence of a sensory fibers neuropathy affecting all limbs and evidence of a right-sided median nerve compression at the wrist, consistent with carpal tunnel syndrome of moderate intensity.  Following review of the EMG testing, the VA examiner rendered diagnoses of peripheral neuropathy of the upper extremities and right carpal tunnel syndrome.  He commented that these conditions had no effects on the Veteran's feeding, but had mild effects on chores, shopping, and grooming; had moderate effects on exercise, bathing, dressing, and toileting; had severe effects on recreation and traveling; and prevented sports.  The VA examiner commented that the Veteran reported that he did not have the dexterity that he used to and it took him longer to complete tasks.  The Veteran added that he could not bowl or shoot a gun as a result of his upper extremity symptoms, and had difficulty driving long distances and using buttons, zippers, and his toothbrush.  

Despite the normal findings on VA examination, the physician who performed the October 2009 EMG testing indicated that physical examination revealed right more than left median nerve sensory and motor deficits, with decreased reflexes at the biceps.  Additionally, while the VA examiner described the effects of the Veteran's peripheral neuropathy of the upper extremities and right carpal tunnel syndrome on his usual daily activities as ranging from mild effects to preventing sports, neither the VA examiner nor the physician who performed the October 2009 EMG testing provided an opinion as to whether the Veteran's peripheral neuropathy in either extremity more nearly approximated mild, moderate, or severe incomplete paralysis of the median nerve.  

Because VA undertook to provide a VA examination to evaluate service-connected peripheral neuropathy of the upper extremities, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, to ensure that the record reflects the current severity of peripheral neuropathy of the right and left upper extremities, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

In evaluating the service-connected peripheral neuropathy of the right upper extremity, the examiner should, to the extent possible, distinguish symptoms attributable to the service-connected disability from those attributable to any other disability that is not service-connected, to include right carpal tunnel syndrome.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Additionally, the Board finds that there may be outstanding treatment records which are potentially pertinent to the claims remaining on appeal.  In this regard, SSA records reflect that the Veteran reported treatment at Markle Medical Center from 1970 to May 2006 and at Indiana Medical Associates from 1987 to October 2006.  In February 2004, the RO requested records from each of these healthcare providers.  SSA records reflect that, in May 2006, records from each of these providers, dated from 2006 to the present were requested.  In October 2006, SSA requested treatment records from Indiana Medical Associates dated from July 2006 to the present.  Treatment records from Markle Medical Center (dated from October 2005 to May 2006) and from Indiana Medical Associates (dated from October 2005 to July 2006) are contained in the Veteran's SSA records.  In July 2009, the RO requested records from Markle Medical Center and Indiana Medical Associates, dated from March 2009 to the present.  The records available for the Board's review in the Veteran's claims file include treatment records from Markle Medical Center (dated from March 1998 to December 2003 and from March 2009) and from Indiana Medical Associates (dated from May 1996 to January 2004 and from March 2009 to June 2009).  

VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  The evidence of record suggests that there may be outstanding treatment records from Markle Medical Center and/or Indiana Medical Associates dated prior to October 2005.  On remand, the Veteran should be asked to clarify whether he received any treatment at Markle Medical Center, between December 2003 and October 2005, between May 2006 and March 2009, and/or since March 2009 pertaining to his hypertension and/or peripheral neuropathy of the upper extremities.  Similarly, the Veteran should be asked to clarify whether he received any treatment at Indiana Medical Associates, between January 2004 and October 2005, between July 2006 and March 2009, and/or since June 2009 pertaining to his hypertension and/or peripheral neuropathy of the upper extremities.  If so, the AMC/RO should attempt to obtain all outstanding pertinent treatment records.  

The Board further finds that additional VCAA notice regarding the claim for service connection for hypertension is warranted.  While a February 2008 VCAA letter advised the Veteran of the information and evidence necessary to substantiate a claim for service connection for hypertension on a secondary basis, the Veteran was not advised of the information and evidence necessary to substantiate a claim for direct service connection.  Accordingly, the Veteran should be furnished VCAA notice regarding the claim for service connection for hypertension, to include as secondary to diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for hypertension on a direct basis.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hypertension and/or peripheral neuropathy of the right and left upper extremities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

The Veteran should be asked to clarify whether he received any treatment at Markle Medical Center, between December 2003 and October 2005, between May 2006 and March 2009, and/or since March 2009 pertaining to his hypertension and/or peripheral neuropathy of the upper extremities.  He should also be asked to clarify whether he received any treatment at Indiana Medical Associates, between January 2004 and October 2005, between July 2006 and March 2009, and/or since June 2009 pertaining to his hypertension and/or peripheral neuropathy of the upper extremities.  If so, the AMC/RO should attempt to obtain all outstanding pertinent treatment records from these providers.  

3.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of his hypertension.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred or aggravated as a result of active service, to include in-service herbicide exposure; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused or aggravated by service-connected diabetes mellitus.  

In rendering the requested opinion, the examiner should consider and address the medical article referred to in the May 2012 Informal Hearing Presentation (discussed above).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected peripheral neuropathy of the right and left upper extremities.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should describe all symptoms (and associated impairment of function) related to each disability, and should opine as to whether such impairment is equivalent to mild, moderate, or severe incomplete paralysis or complete paralysis of the affected nerves.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

The examiner should comment as to whether it is possible to distinguish the symptoms and effects of each service-connected disability, from those attributable to any other diagnosed disability, to include right carpal tunnel syndrome.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected disability.

5.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


